Case 1:19-cv-06558-VMS Document 64 Filed 03/22/21 Page 1 of 33 PageID #: 1294




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------- x
NADEZDA STEELE-WARRICK, individually                          :
and on behalf of all others similarly situated,               :
                                                              :
                                 Plaintiff,                   :            ORDER
                                                              :       19 Civ. 6558 (VMS)
                     -against-                                :
                                                              :
MICROGENICS CORPORATION and THERMO :
FISHER SCIENTIFIC, INC.,                                      :
                                                              :
                                 Defendants.                  :
------------------------------------------------------------- x
Vera M. Scanlon, United States Magistrate Judge:

        Plaintiff Nadezda Steele-Warrick, individually and on behalf of all others similarly

situated (“Plaintiff”), brings this action against Defendants Microgenics Corporation

(“Microgenics”) and Thermo Fisher Scientific, Inc. (“Thermo Fisher,” together, “Defendants”)

alleging a negligence claim under New York law. See First Amended Complaint (“FAC”), ECF

No. 31. In summary, Plaintiff alleges that while she was in Department of Corrections and

Community Supervision (“DOCCS”) custody, Defendants failed to adhere to relevant

professional standards in their performance of their contractual obligations in connection with

DOCCS’s inmate urinalysis drug testing program to provide urinalysis machines, products and

related training, support, maintenance and testimony services. See id.

        Plaintiff claims that as a result of Defendants’ negligence, she and thousands of other

inmates suffered undeserved discipline on the basis of false positive drug test reports. See id.

Plaintiff brings her negligence claim on her own behalf and on behalf of a similarly situated class

of inmates. See id.

        Before the Court are Defendants’ motions to dismiss for failure to state a claim and to strike

Plaintiff’s class allegations. See ECF Nos. 47, 47-1, 47-2, 48, 48-1, 48-2. For the reasons that
Case 1:19-cv-06558-VMS Document 64 Filed 03/22/21 Page 2 of 33 PageID #: 1295




follow, the Court denies Defendants’ motions.

    I. Facts

       The following statement of facts is drawn in the first instance from Plaintiff’s operative

complaint unless otherwise noted. 1 See FAC, passim.

           a. Defendants And IPUA

       Defendant Thermo Fisher is a Delaware company that is based in Waltham,

Massachusetts. See FAC ¶ 10. Defendant Thermo Fisher manufactures and markets drug-

testing machines known as Indiko Plus urinalysis analyzers (hereinafter “IPUA”) and assays or

reagents used with those machines to test a subject’s urine for illicit substances. See FAC ¶¶ 10,

23, 24. As relevant here, after a subject’s urine is mixed with reagents, the IPUA interprets the

reaction for the presence or absence of illicit substances such as buprenorphine, synthetic

cannabinoids, opiates and tetrahydrocannabinol (“THC”) according to cutoff detection levels

specific to those substances as predetermined by DOCCS and/or the United States Substance

Abuse and Mental Health Services Administration (“SAMHSA”). See FAC ¶ 43; Exh. 1 at 80,




1
  Defendants’ Exhibits 1 through 6 were annexed to the Declaration of their counsel Nathan J.
Marcusen (“Marcusen Decl”). See ECF No. 48-2. Because the Marcusen Declaration attests
that Defendants’ Exhibits 1 through 6 are true and accurate copies of what they purport to be, the
Court hereinafter cites to Defendants’ numbered exhibits without further reference to counsel’s
declaration.
                                                 2
Case 1:19-cv-06558-VMS Document 64 Filed 03/22/21 Page 3 of 33 PageID #: 1296




119 2; Exh. 4. 3

        According to Plaintiff, Defendant Thermo Fisher is responsible for all Federal Drug

Administration (“FDA”) submissions relating to IPUA machine and assays. See FAC ¶¶ 10, 24.

In response, Defendant Thermo Fisher asks the Court to take judicial notice of two FDA records

summarizing the agency’s review of the IPUA machine and buprenorphine assays—including

those pursuant to Clinical and Laboratory Standards Institute (“CLSI”) standards and

guidelines—pursuant to applications that were made by a Thermo Fisher entity with a slightly

different name and by Defendant Microgenics, respectively. See Exh. 5; Exh. 6. 4

        Defendant Thermo Fisher is the parent company to and wholly owns Defendant




2
  Defendants submitted the contract between DOCCS and Defendant Microgenics dated October
2, 2018, and at least some of its incorporated appendices—including DOCCS’s Invitation for
Bids and Defendant Microgenics’s bid response, see Sections I.c-d—in connection with its
instant motion because they argue that the Plaintiff’s FAC incorporated it by reference. See Exh.
1. Insofar as Plaintiff does not object, the Court considers the Contract as it finds relevant. See
Interpharm, Inc. v. Wells Fargo Bank, Nat’l Ass’n, 655 F.3d 136, 141 (2d Cir. 2011) (“Where . .
. certain contracts are integral to the complaint, we [] consider those documents.”); Global
Network Commc’ns., Inc. v. City of New York, 458 F.3d 150 (2d Cir. 2006) (noting that
documents are integral to a complaint where the plaintiff relied on the terms and effect of the
documents in drafting the complaint (quoting Chambers v. Time Warner, Inc., 282 F.3d 147, 153
(2d Cir.2002) (internal quotation marks omitted)).
3
 Defendants submitted three DOCCS directives as exhibits in connection with the instant
motion, which they argue may be the subject of judicial notice at the Rule 12 stage. See ECF
No. 48-1 at 4 n.3 (citing Young v. Corcoran, 164 F. Supp. 3d 419, 421 (W.D.N.Y. 2016)).
Plaintiff does not object, and the Court considers the DOCCS directives as it finds relevant.
4
  Defendants argue that the Court can take judicial notice of these publicly available FDA
market-clearance documents on the instant motion. See ECF No. 48-1 at 5 n.4 (citing Crespo v.
S.C. Johnson & Son, Inc., 394 F. Supp. 3d 260, 266 n.3 (E.D.N.Y. 2019) (taking judicial notice
of documents on EPA’s website, including records pertaining to the subject product’s EPA
registration); Tierney v. AGA Med. Corp., No. 11 Civ. 3098 (RGK), 2011 WL 7400469, at *4
(D. Neb. Nov. 18, 2011) (taking judicial notice of “Instructions for Use” documents
publicly available on FDA’s website where said documents contained warnings against same
adverse reaction suffered by the plaintiff)). Plaintiff does not object, and the Court considers the
FDA records as relevant.
                                                 3
Case 1:19-cv-06558-VMS Document 64 Filed 03/22/21 Page 4 of 33 PageID #: 1297




Microgenics, which is a Delaware company based in Fremont, California. See FAC ¶¶ 9-10.

Defendant Microgenics specializes in the development, manufacture, marketing and sale of

products relating to clinical diagnostics. See FAC ¶ 9. Defendant Microgenics is among various

medical distributors of Defendant Thermo Fisher’s IPUA across the United States. See FAC ¶

25.

       Plaintiff alleges that, pursuant to Defendants’ own standards as the manufacturers of

IPUA machines and products, the accuracy of any positive drug test results obtained through

IPUA urinalysis is to be verified by a confirmatory test using gas chromatography or some other

method. See FAC ¶¶ 28-41; id. ¶¶ 7, 34, 43-44, 77. This standard is in place in order to

eliminate a urinalysis test risk of false positives due to reagents’ cross-reactivity potential, which

refers to when reagent reactions are triggered by lawful medications or other non-illicit

substances in urine. See FAC ¶¶ 28-41; id. ¶¶ 7, 34, 43-44, 77; ECF No. 48-1 at 4 (citing to

Lahey v. Kelly, 71 N.Y. 2d 135, 139 (N.Y. 1987) (discussing, among other things, challenges to

the false positive immunoassay scans on the basis of cross-reactivity with medications)); id.

(citing Peranzo v. Coughlin, 608 F. Supp. 1504, 1514 (S.D.N.Y. 1985) (same)); id. at 21 n.8

(noting the defendants’ understanding of the plaintiff’s allegations to be about IPUA urinalysis

test scans providing false positive as a result of reagents’ cross-reactivity issues with the non-

illicit substances it was meant to detect). Stated differently by way of example, the problem of

“cross-reactivity” in drug screens occurs where “innocent items like poppy seeds will be

confused with illicit substances.” Coleman v. Town of Hempstead, 30 F. Supp. 2d 356, 365

(E.D.N.Y. 1999) (citation omitted); see Santiago v. Greyhound Lines, Inc., 956 F. Supp. 144,

150 (N.D.N.Y. 1997) (“Drug screens are plagued by the problems of ‘cross-reactivity’—namely,

the familiar concern that metabolites of benign consumables, like poppy seed muffins, will be



                                                  4
Case 1:19-cv-06558-VMS Document 64 Filed 03/22/21 Page 5 of 33 PageID #: 1298




confused with metabolites of illicit substances[.]”); Frantz v. Venettozzi, 146 A.D.3d 1254, 1255

(3d Dep’t 2017) (noting that urinalysis testing equipment manual contained at least one page

pertaining to cross-reactivity issues).

           b. DOCCS’s Inmate Urinalysis Program

       Consistent with Plaintiff’s allegation that Defendants’ manufacturer standards require

that confirmatory testing verify any positive result obtained by their IPUA urinalysis, see FAC ¶

34, Defendants state that DOCCS has known for nearly 40 years that immunoassay

manufacturers recommend that positive urinalysis drug-screen results be confirmed by an

alternative scientific method, such as gas chromatography-mass spectrometry, see ECF No. 48-1

at 4 (citing Peranzo, 608 F. Supp. at 1514). As relevant here, assuming that a urinalysis screen is

generally reliable, the confirmatory-test recommendation is meant to minimize any false-positive

margin of error, however small, inherent in relying on urinalysis testing alone. See Peranzo, 608

F. Supp. at 1514. Even still, DOCCS’s inmate urinalysis testing has at all relevant times

employed reagent test urinalysis scans (also known as the “immunoassay” method) alone without

confirmatory testing “to verify whether or not an inmate has used drugs.” N.Y. Comp. Codes R.

& Regs. tit. 7 § 1020.1; see Exh. 1 at 80; Exh. 4 at 189-92. Evidence that DOCCS’s has

intentionally elected not to make confirmatory testing a part of its inmate urinalysis program is

the fact that DOCCS has made a different choice as to other drug testing programs, such as

DOCCS’s parolee and employee drug testing programs. Compare Exhs. 2-3 (DOCCS directives

governing parolee and employee drug testing) with Exh. 4 (DOCCS directive governing inmate

urinalysis program).

       With respect to DOCCS’s inmate urinalysis testing program, New York regulation and

DOCCS Directive 4937 outline “the procedures to be followed by each [DOCCS] facility in the



                                                 5
Case 1:19-cv-06558-VMS Document 64 Filed 03/22/21 Page 6 of 33 PageID #: 1299




administration of inmate urinalysis testing.” N.Y. Comp. Codes R. & Regs. tit. 7 § 1020.2; see

Exh. 4. For example, at the time an inmate’s urine is collected, all DOCCS personnel handling

the specimen must be identified on a DOCCS chain of custody form and inquiry must be made

as to whether the inmate “has been taking any medication in the past month,” N.Y. Comp. Codes

R. & Regs. tit. 7 § 1020.4(d)(2); see Exh. 4. “If the facility has [a] urinalysis testing apparatus . .

. [t]he individual performing the urinalysis testing shall have been appropriately trained in the

use of the testing apparatus and shall precisely follow procedures recommended by the

manufacturer for the operation of the testing apparatus.” N.Y. Comp. Codes R. & Regs. tit. 7 §

1020.4(f)(1)(iii); see Exh. 4. DOCCS facilities are required to enroll in the Urine Toxicology

Testing Service of the American Association of Bioanalysts (“AAB”). See N.Y. Comp. Codes

R. & Regs. tit. 7 § 1020.7 (“The facility shall enroll in the Urine Toxicology Proficiency Testing

Service of the American Association of Bioanalysts, 205 West Levee, Brownsville, TX 78520.”);

see N.Y. Comp. Codes R. & Regs. tit. 7 § 1020.4(f)(1)(iii); Exh. 4. This requirement may

suggest that the DOCCS standard for an “appropriately trained” individual’s urinalysis testing

proficiency is determined with reference to that that institution’s standards. New York requires

that

       [i]f a positive result is obtained on the first test [of the urine specimen provided by
       the inmate], the procedure followed and the results obtained shall be noted by the
       operator on the [relevant DOCCS] urinalysis procedure form. A second test shall
       be performed on the same sample. The results of the second test shall be noted on
       a second [DOCCS] urinalysis procedure form. If a positive result is obtained from
       the second test, the individual performing the urinalysis testing shall cause a
       misbehavior report to be issued. The inmate’s copy of the misbehavior report
       shall be accompanied by the request for urinalysis test form, the urinalysis
       procedure form, the inmate’s printed results produced by the urinalysis testing
       apparatus for the positive tests and a statement of the scientific principles
       [hereinafter “Statement of Scientific Principles”] and validity of the testing
       apparatus [hereinafter “Statement of Testing Apparatus Validity”].

N.Y. Comp. Codes R. & Regs. tit. 7 § 1020.4(f)(1)(iv); Exh. 4 at 187 § IV.G.d (DOCCS

                                                   6
Case 1:19-cv-06558-VMS Document 64 Filed 03/22/21 Page 7 of 33 PageID #: 1300




Directive 4937). As to any inmate who receives a positive urine drug screen and who also

reported taking medication at the time the sample was obtained, DOCCS must conduct an

“inquiry . . . to medical personnel as to what medications the inmate has received in the past

month which may lead to a positive result.” N.Y. Comp. Codes R. & Regs. tit. 7 § 1020.4(d)(2).

          Prior to imposing discipline upon an inmate for drug use based on test results, DOCCS

holds a disciplinary hearing. See N.Y. Comp. Codes R. & Regs. tit. 7 § 253.6. At such a

hearing, DOCCS may use an inmate’s positive urinalysis result as evidence of the inmate’s illicit

use of the drug indicated by presenting, inter alia, “any printed documents produced by the

urinalysis testing apparatus” and the appropriate Statement of Scientific Principles and Validity

of the Testing Apparatus “if the facility has urinalysis testing apparatus.” N.Y. Comp. Codes R.

& Regs. tit. 7 § 1020.5(a)(1). The inmate also has the right to submit evidence at such a

disciplinary hearing, including evidence explaining the positive drug screen and challenging the

drug screen procedures. See N.Y. Comp. Codes R. & Regs. tit. 7 § 253.6(c); Lahey, 71 N.Y.2d

at 144.

             c. DOCCS Invitation For Bids

          In 2018, DOCCS issued an Invitation for Bids No. 2018-06 (“IFB”) seeking to award a

contract for the provision of urinalysis machines and products as well as training, support,

maintenance and testimony services. See Exh. 1 at 80-82. According to the IFB, the DOCCS

annually performed many thousands of urine scans at its 52 correctional facilities using five

reagent tests and a “normal” one of these screened for (i) buprenorphine at a 5ng/mL cutoff, (ii)

synthetic cannabinoids at a 10 ng/mL cutoff, (iii) opiates at a 300 ng/mL cutoff and (iv) THC at a

50 ng/mL cutoff. See Exh. 1 at 80. In furtherance of these activities, the IFB sought a bidder

willing and able to:



                                                 7
Case 1:19-cv-06558-VMS Document 64 Filed 03/22/21 Page 8 of 33 PageID #: 1301




•   Deliver and install new bench top urinalysis analyzer machines in the quantities stated and to
    the locations directed on timeframes needed. See Exh. 1 at 80.

•   Supply all reagents relating to DOCCS’s urinalysis testing according to required terms.
    Among other things, the bidder’s satisfaction of this requirement entailed its designation of
    an official contact for DOCCS for related issues and it was required to develop the method
    by which DOCCS would approve its facilities’ orders. See id.

•   Provide related urinalysis testing training services. Among other things, the bidder’s
    satisfaction of this requirement entailed its training and certification of five DOCCS staff
    members as proficient urinalysis testers at each of the agency’s 52 facilities (i.e., the training
    and certification of 260 DOCCS staff). The bidder’s certifications of tester proficiency was
    required to be pursuant to minimum standards set by the bidder itself. In addition, the bidder
    was required to train and certify “masters” at nine DOCCS hubs to allow these masters to
    themselves train and certify testers themselves. See id. at 80-81.

•   Provide related support and maintenance services in connection with the analyzer machines.
    These support and maintenance services included, but were not limited to: (i) urinalyzer
    operator manuals; (ii) 24/7 telephone support for analyzer issues; (iii) at least two annual
    visits to each of the 52 DOCCS facilities for preventative analyzer maintenance; (iv) 24-hour
    response time for required/requested analyzer maintenance; (v) 48-hour response time for
    complete replacement of an analyzer due to failure; and (vi) user feedback procedures. See
    id.

•   Related testimony services requiring the bidder to provide witnesses at DOCCS
    administrative hearings to testify about urinalysis analyzer machine operation, calibration,
    maintenance, procedures and cross-reactivity. See id. at 82.

The IFB also required that all bidders agree to adhere to all federal and state laws and regulations

in providing these products and services pursuant to any contract awarded. See Exh. 1 at 78.

           d. Defendant Microgenics’s Bid

       Defendant Microgenics submitted a bid in response to DOCCS’s IFB representing that it

was willing and able to meet all of the IFB’s specifications. 5 See Exh. 1 at 114-158. In relevant



5
 Although Defendants have argued that Defendant Microgenics, and not Defendant Thermo
Fisher, made this bid in response to DOCCS’s IFB and that Defendant Microgenics, and not
Defendant Thermo Fisher, entered into a contract with DOCCS as a result, the Court will refer to
Defendant Microgenics’s bid and Contract as Defendants’ bid and contract throughout this Order
given its finding that Plaintiff’s FAC contains sufficient allegations against Defendant Thermo
Fisher as a Defendant. See Section III.d, infra.
                                                  8
Case 1:19-cv-06558-VMS Document 64 Filed 03/22/21 Page 9 of 33 PageID #: 1302




part, Defendant Microgenics specifically represented that it could and would:

•   Supply and deliver its platform of IPUA urinalysis analyzer machines, reagents and other
    products in satisfaction of the IFB’s requirements with respect to the drugs of abuse and their
    cutoffs identified by the IFP (buprenorphine, synthetic cannabinoids, opiates and THC), and
    stated that the IPUA’s measurements would meet or exceed SAMHSA cutoff detection
    guidelines over the life of any contract awarded through the use of reagents cleared by the
    FDA. See Exh. 1 at 117, 119;

•   Provide training services for DOCCS staff and certify them as proficient testers according to
    self-determined minimum standards and with attention paid to issues including those
    pertaining to “cross-reactivity.” See id. at 118

•   Provide testimony at disciplinary hearings covering questions about the platform of IPUA
    machines, products and services including those pertaining to “operation, calibration,
    maintenance, procedures, reagents and cross-reactivity.” See id. at 119.

Plaintiff alleges that while negotiating a contract with DOCCS, Defendants knew but did not

disclose to DOCCS that Defendants’ standards for the IPUA as its manufacturer state that the

machines should be used as an initial screen only, with an outside laboratory’s confirmatory

testing using gas chromatography or another method required to verify a reliable positive result.

See FAC ¶¶ 34, 40-41.

       As relevant to the instant motion, Defendant Microgenics’s bid made extensive

references to Defendant Thermo Fisher. See Exh. 1 at 114-158. For example, it began with a

cover letter that (i) was on letterhead calling Defendant Microgenics “A Thermo Fisher

Scientific Company;” (ii) contained multiple references to Thermo Fisher’s involvement in the

provision of “hardware,” “reagents + consumables shipments,” “training” and “testimony”

offered in connection with the bid; (iii) represented that a sales representative and regional sales

manager with Thermo Fisher email addresses were authorized to negotiate on behalf of

“Microgenics A Part of Thermo Fisher;” and (iv) included Thermo Fisher’s Web site address.

See FAC ¶¶ 14-18; Exh. 1 at 114-120; id. at 148-49 (bid cost sheet). Defendant Microgenics’s

bid also included a bid signature page listing (i) “d/b/a Thermo Fisher Scientific” in the field for

                                                  9
Case 1:19-cv-06558-VMS Document 64 Filed 03/22/21 Page 10 of 33 PageID #: 1303




“D/B/A – Doing Business As (if applicable)”; (ii) a Thermo Fisher email address in the field for

“E-mail Address”; and (iii) Thermo Fisher’s Web site address in the field for “Company Web

Site.” Exh. 1 at 122; see FAC ¶ 21. Defendant Microgenics’s bid provided a Thermo Fisher

email address in its responses to IFB questions about the person to contact about contract orders

or after-hours and holiday emergencies, see Exh. 1 at 151, and included marketing materials for

Defendant Thermo Fisher urinalysis systems and literature for “Thermo Fisher Microgenics

Reagent information,” see See FAC ¶¶ 19-20.

       According to Plaintiff, at the time of the bid and contract negotiation process,

Defendants’ own standards as IPUA’s manufacturers were to recommend that it be used as an

initial drug screen only, and that any positive result should be verified by a confirmatory test

such as gas chromatography or another method to ensure its accuracy and reliability. See FAC

¶¶ 24, 33-35, 40. Plaintiff alleges that Defendants failed to inform DOCCS of this at the time of

their bid submission or contract negotiation. See FAC ¶¶ 35-36, 40.

           e. The Contract

       In June 2018, DOCCS awarded Defendant Microgenics Contract No. CC1614458 in

connection with the DOCCS IFB and Defendant Microgenics’s related bid. See FAC ¶ 22; Exh.

1 at 5-22; id. at 5, 22. The Court will hereinafter refer to Contract No. CC1614458—comprised

of the parties’ original June 2018 Agreement and a later October 2018 Agreement Amendment

that were then together approved by the Comptroller of the State of New York —as the

“Contract.” See Exh. 1 at 4-19 (Agreement); id. at 20-22 (Agreement Amendment). Insofar as

the Contract incorporated the DOCCS’s IFB and Defendant Microgenics’s bid response by

reference, it required Defendant Microgenics to satisfy the DOCCS’s IFB requirements as

discussed, supra, in Sections I.c-d. See Exh. 1 at 13 § IX-X. In other words, Defendant



                                                 10
Case 1:19-cv-06558-VMS Document 64 Filed 03/22/21 Page 11 of 33 PageID #: 1304




Microgenics was required to provide:

•   Its platform of IPUA urinalysis analyzer machines, reagents and other products at 52 DOCCS
    facilities with the capacity to scan urine for buprenorphine, synthetic cannaboids, opiates or
    THC at or in excess of SAMHSA’s cutoff detection guidelines using FDA-cleared reagents,
    see FAC ¶¶ 2, 9, 22, 26, 30; Exh. 1 at 80, 117, 119; id. at 114-158;

•   Related training services which, among other things, would address urinalysis cross-
    reactivity issues in connection with the certification of DOCCS staff as proficient testers
    according to a minimum standard that Defendant Microgenics agreed it would set, see FAC
    ¶¶ 2, 9, 22, 26; Exh. 1 at 80-81, 118; id. at 114-158;

•   Related support, installation and maintenance services so that the IPUA urinalysis machines
    would be “substantially uninterrupted or error-free in operation” and in compliance with
    applicable manufacturer’s specifications and legal standards to ensure accurate and reliable
    results, see FAC ¶¶ 2-3, 7, 9, 22, 26, 30, which Defendant Microgenics warranted to achieve
    through, inter alia: (i) 24/7 telephone support for IPUA issues; (ii) at least two annual visits
    to each of the 52 DOCCS facilities for preventative IPUA maintenance; (iii) 24-hour
    response time for required/requested IPUA maintenance; and (iv) 48-hour response time for
    complete replacement of an analyzer due to failure, see FAC ¶¶ 2, 9, 22, 27; Exh. 1 at 81,
    114-158; and

•   Related testimony services at disciplinary hearings arising from an inmate’s receipt of a
    positive IPUA urine screen, including testimony covering questions about the platform of
    IPUA machines, products and services including those pertaining to “operation, calibration,
    maintenance, procedures, reagents and cross-reactivity,” see FAC ¶¶ 28-29; Exh. 1 at 82,
    119.

The Contract also required Defendant Microgenics to replace any test kits manufactured within

six months that DOCCS is unable to use within 24 months of its manufacture, in light of the test

kits’ 6- to 24-month shelf life. See Exh. 1 at 21.

       In the event that Defendant Microgenics “fail[ed] to comply with the terms and

conditions of [the Contract] and/or with any laws, rules, regulations, policies or procedures

affecting [the Contract,]” the Contract gave DOCCS the right to terminate the Contract for cause

immediately upon written notice to Defendant Microgenics. Id. at 9 § IV.B. As relevant here,

the Contract required Defendant Microgenics to hold the People of the State of New York and

DOCCS harmless with respect to all liabilities arising out of any third-party claim in any way


                                                 11
Case 1:19-cv-06558-VMS Document 64 Filed 03/22/21 Page 12 of 33 PageID #: 1305




connected with Defendants Microgenics’s performance of the Contract “including negligence,

active or passive or improper conduct of the Contractor, its officers, agents . . . or employees[.]”

Id. at 17 § XVI.g.

       As relevant to the instant motion, Carol Bowers executed the Agreement on behalf of

Defendant Microgenics and, in that document, Ms. Bowers (i) noted that she was Defendant

Thermo Fisher’s Senior Finance Director and Defendant Microgenics’s Chief Operating Officer;

and (ii) that Defendants Thermo Fisher and Microgenics were “the corporation described” in the

Agreement. Exh. 1 at 5. In September 2018, DOCCS delivered an Agreement Amendment to

“Microgenics Corp/Thermo Fisher Scientific” for execution and incorporation into the overall

and which, once achieved in October 2018, became part of Contract No. CC161458. See FAC

¶¶ 10, 31; Exh. 1 at 21-22.

           f. Statement Of Scientific Principles And Validity Of Testing Apparatus

       On December 27, 2018, DOCCS revised its Directive 4937 pertaining to procedures for

inmate urinalysis testing. See Exh. 4. In relevant part, an appendix to the revised Directive 4937

contained the Statement of Scientific Principles and Validity of Testing Apparatus that inmates

were given in the event they were served a misbehavior report after a positive IPUA scan

pursuant to DOCCS’s inmate urinalysis testing (hereinafter “the Statement”). See Exh. 4 at 189-

192, App. A.

       The Statement describes the apparatus and the test itself. For example, the apparatus uses

reagents to analyze urine for drugs of abuse. See id. at 189. Urine samples are mixed with two

reagents, whereupon “[p]hotometric absorbance readings are taken on reagent reactions[,]” and

“[t]he system computer interprets operator input, processes reagent data, and interprets results.”

Id. “The reaction rate of the cut-off calibrator serves as the reference point[,]” and “[a] sample is



                                                 12
Case 1:19-cv-06558-VMS Document 64 Filed 03/22/21 Page 13 of 33 PageID #: 1306




considered positive if its reaction rate is equal to or greater than that of the cut-off calibrator[.]”

Id. (emphasis in original). The Statement lists certain critical parameters of use which include,

inter alia: (i) that reagents must be stored at specific temperatures, and (ii) that the performance

of the instrument and reagents must be periodically checked, including with daily procedures to

ensure the system’s proper operation through calibration accuracy and sample testing. See id. at

190. The system’s reliability is also addressed by the Statement, which called it “among the

most consistently accurate drug testing methods in current use,” employed by various federal and

state agencies, hospitals, drug courts and treatment programs. Id. at 190-91. In addition, the

Statement cited to a study evaluating IPUA’s precision and accuracy as well as “sensitivity and

specificity” at required medical and psychological assessment (“MPA”) abstinence-control

cutoffs. Id. at 191. The study found IPUA’s specificity and sensitivity to the drugs of abuse

evaluated to range from 91 to 100% and recommended it as a method for abstinence control drug

screening. See id.

            g. Defendants Fail To Disclose Or Take Action To Correct IPUA Cross-
               Reactivity Issues That Degraded The Accuracy And Reliability Of Positive
               Urine Scan Results

        Defendants began providing their platform of IPUA machines, products and services to

DOCCS in late 2018 or early 2019. See FAC ¶ 32; Exh. 1 at 6 § I (stating that the Agreement

was intended to commence September 1, 2018). According to Plaintiff, Defendants’ own

manufacturers’ standards were that IPUA positive screens should be verified by a confirmatory

test such as gas chromatography to ensure its accuracy and reliability, but that Defendants did

not disclose this requirement as part of their training, support or testimony services. See FAC ¶¶

24, 33-38, 40. Further, in Defendants’ provision of their platform of IPUA machines, products

and services for DOCCS’s inmate urinalysis testing, they became aware that the IPUA had a



                                                   13
Case 1:19-cv-06558-VMS Document 64 Filed 03/22/21 Page 14 of 33 PageID #: 1307




cross-reactivity problem, meaning that the system was falsely reporting innocent substances in

urine as illicit substances, after inmates began to report an atypically high numbers of false IPUA

positive scans. See FAC ¶¶ 39, 42-45. Plaintiff alleges that Defendants unreasonably failed to

take corrective action to ensure that their products and services were used in accordance with

applicable standards even though their manufacturing, training, support, maintenance and

testimonial roles put them in full control over the nature of the use. See FAC ¶¶ 39, 42-45. As a

result, Defendants knowingly allowed inmates to be disciplined on the basis of positive IPUA

scans without disclosing that the test was suffering cross-reactivity issues such that DOCCS’s

understandings about its accuracy and reliability had been compromised. See FAC ¶¶ 39, 42-45.

           h. Plaintiff Is Among Thousands Of Inmates Who Allegedly Received A False
              Positive Urine Screen In 2019 As A Result Of IPUA’s Cross-Reactivity
              Problems

       According to Plaintiff, she was among thousands of DOCCS inmates who tested positive

for drugs of abuse in 2019 and who were charged and punished even though they did not ingest

any illicit substance. See FAC ¶¶ 3-5.

       In April 2019, Plaintiff was incarcerated at a DOCCS facility where, as a result of good

behavior and after a lengthy application process, she had earned privileges including

participation in a program allowing longer family visits. See FAC ¶¶ 54-58. Plaintiff’s

participation in that latter program required her to submit to pre- and post-visit drug testing. See

FAC ¶ 59. After an April 2019 family visit, IPUA falsely reported that Plaintiff’s urine test was

positive for buprenorphine. See FAC ¶¶ 60-62, 64. As a result, Plaintiff was charged with drug

use, lost her privileges and was confined in a disciplinary keeplock cell for 11 days before being

found guilty at a hearing on the basis of IPUA test result forms. See FAC ¶¶ 66-67, 78. Among

other things, Plaintiff was sentenced to a 30-day loss of her privileges. See FAC ¶¶ 78-81.



                                                 14
Case 1:19-cv-06558-VMS Document 64 Filed 03/22/21 Page 15 of 33 PageID #: 1308




Plaintiff completed her sentence in May 2019 and was released before satisfying the 30-day

sanction. See FAC ¶¶ 78-81.

        In September 2019, Plaintiff learned that the disciplinary drug use finding against her had

been overturned because DOCCS had identified IPUA’s cross-reactivity issues. See FAC ¶¶ 88-

89.

           i. DOCCS Reversed All Disciplinary Decisions Based On What It Determined
              Were Unreliable IPUA Positive Results, Terminated The Contract And Sued
              Defendants Microgenics And Thermo Fisher

        DOCCS ultimately determined that the cross-reactivity issues made positive results

generated by IPUA so unreliable that it later reversed every inmate disciplinary decision that had

been based upon positive buprenorphine, synthetic cannabinoid, opiate and THC urine scans

reported by IPUA urinalysis in 2019. See FAC ¶ 46.

        In January 2020, DOCCS terminated its contract with Defendants for cause, based on

Defendants’ failure to comply with the terms and conditions of the DOCCS Contract. See FAC

¶ 48.

        In February 2020, the State of New York commenced a lawsuit against Defendants in

New York State Supreme Court. See FAC ¶ 50. 6

        The testing failures have also given rise to DOCCS and New York State Inspector

General investigations. See FAC ¶ 49.



6
  The Court notes that, in that lawsuit, the State brings causes of action against Defendants
including, but not limited to, breach of contract, breach of express warranty, breach of implied
warranty, negligence, negligent misrepresentation and contractual indemnity. See New York v.
Thermo Fisher Scientific Inc., et al., Index No. 902691-20 (N.Y. Sup. Ct., Albany Cnty. 2020),
Docket No. 1 ¶¶ 35-67. Among other things, the State’s complaint alleges that it retained the
services of a third-party toxicology services vendor to measure the reliability of Defendants’
IPUA system tests, and that Defendants’ “equipment, products, procedures and services” were
inadequate and deficient, [and] failed to operate according to their intended use[.]” See id.,
Docket No. 1 ¶¶ 26, 28.
                                                15
Case 1:19-cv-06558-VMS Document 64 Filed 03/22/21 Page 16 of 33 PageID #: 1309




           j. Proposed Class Action Allegations

       Plaintiff invokes Rule 23(b)(3) for her class allegations on behalf of all persons similarly

situated. See FAC ¶ 93. As noted, supra, in Section I.h, Plaintiff alleges that she is just one of

thousands of individuals who received a false urine scan positive for a drug of abuse and

undeserved related charges and punishment as a result of Defendants’ actions. See FAC ¶ 94.

    II. Procedural History

       On November 20, 2019, Plaintiff commenced this action against Defendants, see ECF

No. 1, and on March 5, 2020, filed a First Amended Complaint (“FAC”) with leave of the Court,

see ECF No. 31. According to Plaintiff, inmates were subjected to unreliable urinalysis drug

tests and false positive reports as a result of Defendants’ negligence. See id. Plaintiff alleges

that she was among the inmates who suffered a false positive and undeserved discipline due to

the unreliable urinalysis. See id. Plaintiff’s action pleads a negligence claim against Defendants

on her own behalf, and on behalf of a class of inmates similarly situated. See id.

       Defendants move pursuant to Federal Rule of Civil Procedure (“Rule”) 12(b)(6) to dismiss

Plaintiff’s negligence claim for failure to state a claim, and pursuant to Rule 12(f) to strike

Plaintiff’s class allegations. See ECF Nos. 47, 47-1, 47-2, 48, 48-1, 48-2. Plaintiff opposes, see

ECF Nos. 47-4, 48-4, and Defendants reply, see ECF Nos. 47-5, 48-5. The Court heard the parties’

arguments and considered all submissions. See ECF No. 51. 7




7
 The submissions and arguments the Court considered also include the parties’ submissions and
arguments made in connection with pre-motion proceedings. See ECF Nos. 19, 22, 24, 29, 53.
                                                 16
Case 1:19-cv-06558-VMS Document 64 Filed 03/22/21 Page 17 of 33 PageID #: 1310




   III.      Defendants’ Rule 12(b)(6) Motions To Dismiss

             a. Rule 12(b)(6) Legal Standard

          “A complaint will survive a motion to dismiss so long as it ‘contain[s] sufficient factual

matter . . . to state a claim to relief that is plausible on its face.’” Mandala v. NTT Data, Inc., 975

F.3d 202, 207 (2d Cir. 2020) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). In making

that assessment, courts “accept the plaintiff’s factual allegations as true and draw all reasonable

inferences in her favor.” Menaker v. Hofstra Univ., 935 F.3d 20, 30 (2d Cir. 2019). “Specific

facts are not necessary[,]” and a plaintiff “need only ‘give the defendant fair notice of what the . .

. claim is and the grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quotations omitted));

Port Dock & Stone Corp. v. Oldcastle Ne., Inv., 207 F.3d 117, 121 (2d Cir. 2007). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678. Although this plausibility pleading standard is forgiving, a court is not required to credit

“legal conclusion[s] couched as . . . factual allegation[s]” or “naked assertions devoid of further

factual enhancement.” Mandala, 975 F.3d at 207 (quoting Iqbal, 556 U.S. at 678 (internal

quotation marks & brackets omitted)).

             b. Plaintiff Plausibly Alleged That Defendants Owed Her A Duty Of Care

          Under New York law, to establish a claim for negligence, “‘a plaintiff must demonstrate

(1) a duty owed by the defendant to the plaintiff, (2) a breach thereof, and (3) injury proximately

resulting therefrom.’” Pasternack v. Lab. Corp. of Am. Holdings, 27 N.Y.3d 817, 825 (N.Y.

2016) (quoting Solomon v. City of New York, 66 N.Y.2d 1026, 2017 (N.Y. 1985)). “Absent a

duty running directly to the injured person there can be no liability in damages, however careless



                                                   17
Case 1:19-cv-06558-VMS Document 64 Filed 03/22/21 Page 18 of 33 PageID #: 1311




the conduct or foreseeable the harm.” 532 Madison Ave. Gourmet Foods v. Finlandia Ctr., 96

N.Y.2d 280, 289 (N.Y. 2001). “The existence of a duty is a question of law to be decided by the

court.” McCarthy v. Olin Corp., 119 F.3d 148, 156 (2d Cir. 1997); see Rosenfeld v. Lenich, 370

F. Supp. 3d 335, 358 (E.D.N.Y. 2019) (finding that the duty of care owed by one member of

society to another is determined by a court as a matter of law). In weighing whether a duty

exists, courts should consider that “[w]henever one person is by circumstances placed in such a

position with regard to [a second] that everyone of ordinary sense . . . would at once recognize

that if [the second party] did not use ordinary care and skill in his own conduct with regard to the

circumstances[,] he would cause danger of injury to the [first] person[,] . . . a duty arises to use

ordinary care and skill to avoid such danger.” Havas v. Victory Paper Stock Co., 49 N.Y.2d 381,

386 (N.Y. 1980). Courts should also consider that their responsibility in fixing the “orbit of

duty” involves limiting “the legal consequences of wrongs to a controllable degree and to protect

against crushing exposure to liability.” McCarthy, 119 F.3d at 157 (quoting Strauss v. Belle

Realty Co., 65 N.Y.2d 399, 402 (N.Y. 1985)). “Although the existence of a contractual

relationship by itself generally is not a source of tort liability to third parties,” Landon v. Kroll

Lab. Specialists, Inc., 22 N.Y.3d 1, 6 (N.Y. 2013), it is not uncommon that “parties outside a

contract are permitted to sue for tort damages arising out of negligently performed or omitted

contractual duties[,]” Palka v. Servicemaster Mgmt. Servs. Corp., 83 N.Y.2d 579, 586 (N.Y.

1994); see MacPherson v. Buick Motor Co., 217 N.Y. 382, 393 (N.Y. 1916) (“There is nothing

anomalous in a rule which imposes upon A, who has contracted with B, a duty to C and D and

others according as he knows or does not know that the subject-matter of the contract is intended

for their use.”). Although New York law holds that a contracting party’s duty to an individual

outside the contract may arise “where the contracting party, in failing to exercise reasonable care



                                                  18
Case 1:19-cv-06558-VMS Document 64 Filed 03/22/21 Page 19 of 33 PageID #: 1312




in the performance of [their] duties, ‘launche[s] a force or instrument of harm,’” Landon, 22

N.Y.3d at 6 (quoting Espinal v. Melville Snow Contractors, Inc., 98 2d 136, 140 (N.Y. 2002)

(internal quotation marks & citation omitted)); see Moch v. Rensselaer Water Co., 247 N.Y. 160,

168 (N.Y. 1928) (“The query always is whether the putative wrongdoer has advanced to such a

point as to have launched a force or instrument of harm, or has stopped where inaction is at most

a refusal to become an instrument for good.”), “[c]ommon-law experience teaches that duty is

not something derived or discerned from an algebraic formula[,]” Palka, 83 N.Y.2d at 585.

“Rather, it coalesces from vectored forces including logic, science, weighty competing

socioeconomic policies and sometimes contractual assumptions of responsibility. These sources

contribute to pinpointing and apportioning of societal risks and to an allocation of burdens of

loss and reparation on a fair, prudent basis.” Id.

       The New York Court of Appeals considered these principles in Landon v. Kroll

Laboratory Specialists, Inc., 22 N.Y.3d 1, 4-6 (N.Y. 2013), in which the defendant drug testing

laboratory had a contract with a state probation department to test probationers’ oral fluid

samples for illicit or controlled substances, and the plaintiff alleged that the laboratory falsely

reported that he had tested positive for THC in connection with its performance of a toxicology

test that failed to adhere to federal and manufacturer cutoff standards and state confirmatory

testing requirements. As a result, the government commenced probation-revocation proceedings

against the plaintiff. The Landon Court held that despite the absence of a contract between the

plaintiff and defendant, the laboratory owed a duty of care to test the plaintiff’s biological sample

“in keeping with relevant professional standards.” Id. at 6-7. In so holding, Landon noted that

there were strong public policy considerations for finding a duty under those circumstances

because a false positive test result could have profound consequences for the test subject, and it



                                                  19
Case 1:19-cv-06558-VMS Document 64 Filed 03/22/21 Page 20 of 33 PageID #: 1313




noted that its decision was “in keeping with that of several other jurisdictions to recognize a duty

in similar circumstances,” id. at 7 (citing Berry v. Nat’l Med. Servs., 292 Kan. 917, 257 P.3d 287

(Kan. 2011) (finding that the imposition of legal duty to report qualitatively and quantitatively

accurate urinalysis drug test results did not violate public policy, a test subject was a foreseeable

plaintiff, and harm from allegedly negligent collection and testing of urine samples was

foreseeable); Sharpe v. St. Luke’s Hosp., 573 Pa. 90, 821 A.2d 1215 (Pa. 2003) (finding that

hospital which had collected an employee’s urine sample for drug testing pursuant to a contract

with her employer owed the employee a duty of reasonable care in collecting and handling her

specimen); Duncan v. Afton, Inc., 991 P.2d 739 (Wyo. 1999) (holding that a company hired by

an employer to collect urine samples for substance abuse testing program owed a duty of care to

employee in processing the specimen)), “as well as that of certain federal courts concluding that

New York would recognize such a duty,” Landon, 22 N.Y.3d at 7 (citing Drake v. Lab. Corp. of

Am. Holdings, No. 02 Civ. 1924 (FB) (RML), 2007 WL 776818, at *2 (E.D.N.Y. Mar. 13, 2007)

(denying motion to dismiss negligence claim against defendants contracted or subcontracted to

collect, test and analyze employee urine samples, finding that the defendants had duty of care to

employee with whom they had no direct contractual relationship to perform the test in non-

negligent fashion), aff’d, 417 F. App’x. 84 (2d Cir. 2011); Coleman, 30 F. Supp. 2d at 365

(E.D.N.Y.1999) (same)); see also Shaw v. Psychemedics Corp., 426 S.C. 194, 200 (S.C. 2019)

(finding that a drug testing laboratory that contracts with an employer to conduct and evaluate

employee drug tests owes a duty of care to the employee test subjects for the purposes of a

negligence claim alleging failure to properly and accurately perform the test and report the

results).

        In Pasternack v. Laboratory Corporation of America Holdings, 27 N.Y.3d 817, 820-21,



                                                 20
Case 1:19-cv-06558-VMS Document 64 Filed 03/22/21 Page 21 of 33 PageID #: 1314




826-27 (N.Y. 2016), the New York Court of Appeals declined to find that the defendants—a

corporation that had contracted with an airline employer to help administer its pilot drug testing

program and its subcontractor lab—owed a duty of care to the plaintiff pilot to comply with

certain Department of Transportation (“DOT”) drug testing regulations. In Pasternack, Federal

Aviation Administration (“FAA”) regulations required the plaintiff to submit to random drug

testing and, on one such occasion, the plaintiff initially produced an insufficient quantity of urine

for testing. See id. at 820-22. In such circumstances, DOT regulations held that the urine

specimen collector was required to specifically tell the employee that if he left the collection site

before producing the sufficient amount of urine it would be considered a “refusal to test” and

reported. See id. at 821. The plaintiff alleged that he left because the defendants negligently

failed to inform him of this requirement, and that the defendants then reported to the FAA that

the plaintiff had refused to test, which caused the plaintiff adverse professional consequences.

See id. at 822. The court held that on these facts, the defendants did not owe the plaintiff a duty

of care arising from the DOT’s “ministerial” notice requirement, and clarified that Landon stood

for the proposition that a drug-testing laboratory or drug-testing program administrator’s duty of

care arose from its “failure to adhere to professionally accepted scientific testing standards in the

testing of the biological sample.” Id. at 826. Stated differently, Pasternack held a drug-testing

laboratory or drug-testing program administrator’s duty of care under New York negligence law

is created by a failure to adhere to standards that “implicate the scientific integrity of the testing

process[.]” Id. at 826-27.

       In response to Plaintiff’s argument that Defendants owed her a duty akin to the one found

in Landon, Defendants rely on Pasternack for support for their proposition that no such duty is

owed because they are not a drug-testing laboratory just like the one in Landon. See ECF No.



                                                  21
Case 1:19-cv-06558-VMS Document 64 Filed 03/22/21 Page 22 of 33 PageID #: 1315




48-1 at 11. To the contrary, the New York Court of Appeals stated in Pasternack that both drug

testing laboratories and drug-testing “program administrators” could owe a duty to their subjects,

Pasternack, 27 N.Y.3d at 826-27 (emphasis added). 8 Defendants also argue that Plaintiff has not

alleged that they were “in the best position to prevent false positive tests,” which Landon found

pertinent to the laboratory’s duty. See ECF No. 48-1 at 12; Landon, 22 N.Y.3d at 6. Yet,

Plaintiff does plausibly allege that Defendants were in the best position to prevent false positive

results given that DOCCS’s inmate urinalysis testing relied upon Defendants’ warranties that

their IPUA machines, products and service platforms would be provided consistent with relevant

professional standards. See FAC ¶¶ 22, 26-29, 40, 45; Sections I.c-g, supra. Among other

things, allegations regarding Defendants’ training and tester proficiency certification services

show the significant authority Defendants were given over the program due to their knowledge

and expertise vis-à-vis IPUA urine scans and the system’s proper operation. See Exh. 1 at 81;

Sections I.c-g, supra. At several stages of the process, Defendants could have notified DOCCS

about or taken steps to correct the erroneous testing process. See Gonzalez v. Aramark Food &

Support Servs. Grp., Inc., No. 09 Civ. 4843 (CBA), 2012 WL 1019982, at *7 (E.D.N.Y. Mar. 26,

2012) (finding that the breadth of defendant food service contractor’s training and management

responsibilities meant it was “[c]ertainly in the best position to prevent hazards” arising from

food service equipment that had harmed a third-party negligence claimant).

       Further, the boundaries of duty may also take into account the parties’ “contractual



8
  Defendants’ argument that they cannot be said to have had a duty because they are not a drug-
testing laboratory also incorrectly relies upon New York Public Health Law § 271(1)’s definition
of a “clinical laboratory.” See ECF No. 48-1 at 12. That law’s definition of “clinical laboratory”
does not apply to “any facility or activity” pertaining to examinations performed by state or local
agencies of materials derived from the body of an inmate to determine the presence or absence of
any substance prohibited by DOCCS. See N.Y. Pub. Health L. § 271(1)); N.Y. Pub. Health L. §
579(2).
                                                 22
Case 1:19-cv-06558-VMS Document 64 Filed 03/22/21 Page 23 of 33 PageID #: 1316




assumptions of responsibility.” Braverman v. Bendiner & Schlesinger, Inc., 121 A.D.3d 353,

361 (2d Dep’t 2014) (quoting Palka, 83 N.Y.2d at 585). As relevant here, this is because where

contracting parties reasonably perceive risk to third parties in a contract’s performance and

themselves identify which of them is in the best position to avoid causing that potential harm, it

is fair to say that the risk they perceived “defines the duty to be obeyed[.]” Id. (quoting Palsgraf

v. Long Is. R.R. Co., 248 N.Y. 339, 344 (N.Y. 1928)). Here, Defendant Microgenics not only

warranted that Defendants would provide an extensive platform of IPUA products and services

consistent with certain standards for inmate urinalysis testing at DOCCS, it also agreed to hold

the People of New York and DOCCS harmless with respect to liabilities—including negligence

claim liability—arising from the performance of those obligations. See Exh. 1 at 17 § XVI.g;

Section I.e, supra. Although this factor is not dispositive, it is a factor suggesting Defendants

owed a duty of care to Plaintiff. See Palka, 83 N.Y.2d at 582 (finding that defendant corporation

owed plaintiff nurse a duty of care in connection with the defendant’s premises-maintenance

management and training contract with her hospital employer after an uninspected fan fell and

injured the plaintiff after noting, among other things, the “particularity of [the defendant’s]

assumed responsibility under the contract” in agreeing to hold the hospital harmless for any

liability arising from the defendant’s acts and omissions thereunder); see also Gonzalez, 2012

WL 1019982, at *6 (noting that “[i]n essence, Palka recognizes a duty when, as a result of a

contract, one party fully assumes the other’s responsibilities in a specific, articulable sphere to a

reasonably predictable, identifiable class of individuals”).

       Next, the Court finds unavailing Defendants’ argument that Braverman requires the

dismissal of Plaintiff’s complaint for not “plausibly alleg[ing] a relevant professional standard”

which Defendants failed to follow. See ECF No. 48-1 at 12-13; Braverman, 121 A.D.3d at 359.



                                                  23
Case 1:19-cv-06558-VMS Document 64 Filed 03/22/21 Page 24 of 33 PageID #: 1317




This case is distinguishable from Braverman in which the plaintiffs did not allege false positives,

acknowledged the validity of testing procedures, admitted that the clinical testing was properly

performed, and agreed “no professional standards [were] implicated” by the plaintiffs’ allegation

that the defendants should have put a “for clinical purposes only” disclaimer on drug test reports.

Id. at 358-60. In contrast, Plaintiff here alleges that Defendants had warranted that their IPUA

systems would be “substantially uninterrupted or error-free in operation” by conforming to

Defendants’ own “specifications, performance standards, and documentation[,]” and that

Defendants’ failure to adhere to those specifications and standards—even in the face of an

atypically high rate of false positive complaints—unreasonably gave rise to cross-reactivity

problems that compromised the accuracy and scientific integrity of the urine scans. See FAC ¶ 30;

Sections I.c-g, supra; cf. Stinnert v. Delta Air Lines, Inc., No. 18 Civ. 2704 (DLI) (LB), 2019 WL

1493224, at *11 (E.D.N.Y. Mar. 31, 2019) (finding that plaintiff had not pleaded that the

defendant laboratory failed to use professionally accepted scientific methodology as Pasternack

required). The Court finds unconvincing Defendants’ argument that Plaintiff has not identified

which of Defendants’ internal specifications and standards Defendants failed to follow. Plaintiff

alleges that Defendants were required “to abide by applicable drug testing standards . . . to ensure

that the testing was accurate and reliable[,]” See FAC ¶ 33, and examples of such standards

bearing on the IPUA system’s scientific integrity are contained in the very motion exhibits that

Defendants themselves urge the Court to consider as part of Plaintiff’s FAC or as judicially

noticeable records, including: (i) SAMHSA detection cutoff levels that Defendants warranted the

IPUA system would meet or exceed; (ii) the CLSI standards and guidelines that the FDA

referenced as applicable to Defendants’ buprenorphine assays and Defendants’ warranty that their

reagents were FDA-approved; and (iii) the DOCCS’s Statement of Scientific Principles and



                                                24
Case 1:19-cv-06558-VMS Document 64 Filed 03/22/21 Page 25 of 33 PageID #: 1318




Validity of Testing Apparatus about IPUA urinalysis that made representations about the reliability

and accuracy of IPUA systems when operating properly, see Section I.a, supra; Sections I.d-f,

supra; Exh. 1 at 117, 119 (bid and Contract stating that IPUA’s measurements would meet or

exceed SAMHSA cutoff detection guidelines); Exh. 4 at 4 at 189-192 (stating critical parameters

guiding IPUA’s proper operation); Exh. 5 (FDA record referencing CLSI guidelines and standard);

Exh. 6 (same); Landon, 22 N.Y.3d at 4-5 (finding that the defendant’s duty arose from its alleged

failure to adhere to SAMHSA’s recommended cutoff levels by using a significantly lower cutoff).

Plaintiff is not required to plead these standards at a greater level of specificity than what she has

done.

        The Court notes that Defendants also argue that they did not owe Plaintiff a duty, as

Plaintiff alleges, to disclose to DOCCS that confirmatory tests should be performed upon positive

IPUA results because DOCCS was already aware of the benefits of such confirmatory testing for

urine scans (it required it when drug testing parolees and employees) but elected not to make it a

part of its inmate urinalysis program. See ECF No. 48-1 at 14-15; compare Exh. 2 (DOCCS

Directive 9432 regarding parolee drug testing) and Exh. 3 (DOCCS Directive 2115 regarding

employee drug testing) with Exh. 4 (DOCCS Directive 4937 regarding inmate urinalysis program).

In effect, Defendants argue that this is a description of a standard but not one that applied here

because DOCCS’s IFB sought only inmate urinalysis testing products and services such that

Defendants were not required to question DOCCS’s informed election or provide confirmatory

testing that the Contract did not entail. See ECF No. 48-1 at 14-15; Exh. 1 at 80-82. The Court

disagrees. Even if one were to accept that DOCCS had historically used urinalysis systems that it

understood to require confirmatory tests to verify, Plaintiff’s claim that Defendants promised

DOCCS that their IPUA system would be “substantially uninterrupted or error-free in operation”



                                                 25
Case 1:19-cv-06558-VMS Document 64 Filed 03/22/21 Page 26 of 33 PageID #: 1319




plausibly alleges that during the bid process and contract negotiation with DOCCS, Defendants

warrantied a uniquely accurate urinalysis system. FAC ¶ 30; see, e.g., Exh. 4 at 189 (Statement of

Scientific Principles and Validity of the Testing Apparatus stating without mention of cross-

reactivity that the urinalysis tests “were designed as a primary screening system” and that although

the system’s reagents “are not designed to measure the quantity of drug in a sample, [they] will

distinguish a positive from a negative sample”) (emphases added); id. at 190 (describing the

percentages of accurate positive urinalysis screens as comparable and arguably better to those

obtained with gas chromatography or thin-layer chromatography); id. (noting that analyzing 100

urine samples using a marijuana assay “did not give a single false positive result”); id. (noting

reliability of reagents on the IPUA machine). If so, then there is a reasonable possibility of a fact

issue regarding whether Defendants were negligent in failing to disclose to DOCCS that however

near to error-free their IPUA system operated, it still required the same confirmatory testing as

other urinalysis screens to verify reliability.

        The Court notes that although a court in this Circuit recently dismissed a pro se plaintiff’s

negligence action against these same Defendants arising from the same events for failure to state a

claim, that case is distinguishable from the instant case. See Velez v. Microgenics Corp. (“Velez

I”), No. 20 Civ. 387 (JLS), 2020 WL 4043240, at *1 (W.D.N.Y. July 16, 2020); Velez v.

Microgenics Corp. (“Velez II”), No. 20 Civ. 387 (JLS), 2021 WL 730232, at *3 (W.D.N.Y. Feb.

23, 2021). In Velez I, the court held that the pro se plaintiff’s original complaint impermissibly

rested on unspecified, conclusory and speculative allegations and granted him leave to cure the

defects with an amended complaint with additional factual allegations addressing the original’s

deficiencies. See Velez I, 2020 WL 4043240, at *3. Instead, the pro se plaintiff filed an amended

complaint that restated the same factual allegations in his original pleading; finding that the



                                                  26
Case 1:19-cv-06558-VMS Document 64 Filed 03/22/21 Page 27 of 33 PageID #: 1320




plaintiff had squandered the invitation to cure pleading defects in his amended complaint, the court

dismissed it. See Velez II, 2021 WL 730232, at *3-4. In summary, Plaintiff’s plausible

allegations here with the assistance of counsel are a far cry from the pro se plaintiff’s

misunderstanding of his pleading burden in Velez I and Velez II.

       In light of the foregoing, the Court finds that Plaintiff has sufficiently alleged that

Defendants owed Plaintiff a duty of care. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo

Sec., LLC, 797 F.3d 160, 178 (2d Cir. 2015) (finding that plaintiffs can survive a Rule 12(b)(6)

motion to dismiss where an inference from their pleading is “cogent and at least as compelling”

as the contrary one, and that whether plaintiff “can ultimately prove their account” is different

question).

             c. Plaintiff Plausibly Alleged That Defendants Breached Their Duty Of Care

       Under New York law, in a negligence action, once the court has determined the existence

of a duty of care, “it is then the factfinder’s job to determine whether the duty was breached and,

if so, whether the breach was the proximate cause of [the] plaintiff’s injury.” Gonzalez v.

Caballero, 572 F. Supp. 2d 463, 467 (S.D.N.Y. 2008) (citing Palka, 83 N.Y.2d at 585, and

Lombard v. Booz-Allen & Hamilton, Inc., 280 F.3d 209, 215-16 (2d Cir. 2002)); see Guzman v.

Wackenhut Corp., 394 F. App’x 801, 803 (2d Cir. Oct. 1, 2010) (noting that although the

existence of a duty of care is usually a question of law, “[i]t is for the fact-finder to determine

whether the duty was breached and, if so, whether the breach was the proximate cause of [the]

plaintiff’s injury”) (citation omitted); Cates v. Trs. of Columbia Univ., No. 16 Civ. 6524 (GBD)

(SDA), 2019 WL 8955333, at *11 (S.D.N.Y. Oct. 25, 2019) (“If a factfinder concludes that [the

defendant’s] conduct amount to a breach of duty under the circumstances, this evidence is

sufficient for the factfinder to conclude that the alleged breach caused [the plaintiffs’]



                                                  27
Case 1:19-cv-06558-VMS Document 64 Filed 03/22/21 Page 28 of 33 PageID #: 1321




damages.”). Here, Plaintiff plausibly alleges a breach of the duty of care in that Defendants’

provision of their IPUA system and services failed to adhere to the standards discussed, supra, in

Section III.b, and, as a consequence, the compromised accuracy and scientific integrity of

positive IPUA urine scans gave rise to her false positive drug report and related damages

described, supra, in Sections I.g-h. See Landon, 22 N.Y.3d at 4-5 (finding the plaintiff to have

sufficiently alleged the defendant’s breach of a duty by failing to perform drug test on the

plaintiff’s biological sample in keeping with multiple industry and governmental standards); see,

e.g., supra, Section I.i (discussing DOCCS’s reversal of all disciplinary decisions based on

positive IPUA screens and cancelled the Contract after determining that IPUA system cross-

reactivity problems compromised its warranted reliability).

       In light of the foregoing, the Court finds that Plaintiff has sufficiently alleged that

Defendants breached their duty of care. See Loreley Fin. (Jersey) No. 3 Ltd., 797 F.3d at 178.

           d. Plaintiff Plausibly Alleged Defendant Thermo Fisher’s Liability

       A parent corporation can be held liable for the torts of a partially owned subsidiary with

evidence showing the parent exercised sufficient domination and control over its subsidiary. See

Lener v. Club Med, Inc., 168 A.D.2d 433, 435 (2d Dep’t 1990) (finding that plaintiff failed to

present a fact issue regarding whether parent corporation exercised such complete domination

and control over subsidiary that it could be held liable for the subsidiary’s torts). “The control

must actually be used to commit a wrong against the plaintiff and must be the proximate cause of

the plaintiff’s loss.” Musman v. Modern Deb, Inc., 50 A.D.2d 761, 762 (1st Dep’t 1975)

(citation omitted). Applying these standards, the Court finds unconvincing Defendant Thermo

Fisher’s argument that Plaintiff has not plausibly alleged its liability in this action because

Defendant Microgenics was the nominal Contractor to the DOCCS Contract. See ECF No. 47-



                                                  28
Case 1:19-cv-06558-VMS Document 64 Filed 03/22/21 Page 29 of 33 PageID #: 1322




1; Exh. 1 at 3-158; Exh. 5; Exh. 6. The duty to avoid harm to others, which Plaintiff has

plausibly alleged here, see Section III.b, supra, is distinct from the contractual duty of

performance[,]” Landon, 22 N.Y.3d at 6; see Bayerische Landesbank, N.Y. Branch v. Aladdin

Cap. Mgmt., LLC, 692 F.3d 42, 58 (2d Cir. 2012) (A duty of care “spring[s] from circumstances

extraneous to, and not constituting elements of, [a] contract.”) (citation & internal quotation

marks omitted). Accordingly, at this juncture, Plaintiff’s allegations that Defendants jointly

committed breached a duty of care in their provision of IPUA system and services pursuant to

the Contract—as distinguished from a contract breach—are sufficient to plausibly plead

Defendant Thermo Fisher’s liability. See Sections I.d-e, g-h, supra; Wynder v. McMahon, 360

F.3d 73, 80 (2d Cir. 2004) (finding that Rule 8 does not “necessarily require . . . that the

complaint separate out claims against individual defendants”); Sabol v. Bayer Healthcare

Pharm., Inc., 439 F. Supp. 3d 131, 145-46 n.11 (S.D.N.Y. 2020) (rejecting that the plaintiff

failed to state a claim where pleading did not differentiate between two corporate entities, and

alleging the corporate parent’s “manufacturing, testing, licensing, design, marketing, selling,

distributing, and advertising” of the product); A.B. v. ICC Indus., Inc., No. 91 Civ. 1748 (MBM),

1991 WL 161367, at *1 (S.D.N.Y. Aug. 16, 1991) (denying defendants’ motion to dismiss them

as improper parties to suit and permitting plaintiff to develop facts to prove theory of liability

against parent corporation); A.W. Fiur Co. v. Ataka & Co., 71 A.D.2d 370, 373-74 (1st Dep’t

1979) (finding that evidence “at least raise[d] a question whether [the parent corporation] so

controlled the actions of [its subsidiary] that unitary liability to the plaintiff arising from the

actions of the defendants could be imposed on both corporations”). For the same reasons,

Defendant Thermo Fisher’s argument that it did not breach terms of the Contract fails; “[a]

person is not necessarily insulated from liability in tort merely because he or she is engaged in



                                                   29
Case 1:19-cv-06558-VMS Document 64 Filed 03/22/21 Page 30 of 33 PageID #: 1323




performing a contractual obligation.” Banco Multiple Santa Cruz, S.A., v. Moreno, 888 F. Supp.

2d 356, 367 (E.D.N.Y. 2012) (quoting Landon v. Kroll Laboratory Specialists, Inc., 91 A.D.3d

79, 83 (2d Dep’t 2011)).

       Defendant Thermo Fisher also makes the unpersuasive argument that it cannot have owed

a duty to Plaintiff because it was not the nominal applicant for the FDA’s clearance for the IPUA

machine or buprenorphine assays. 9 This fact does little to distance Defendant Thermo Fisher

from Plaintiff’s plausible allegations that Defendants jointly failed to adhere to relevant

standards when providing IPUA systems and services, see FAC ¶¶ 9-10, 25; Exh. 1 at 114-158;

Sections I.a, d-e, supra; Lener, 168 A.D.2d at 435; Musman, 50 A.D.2d at 762, or Plaintiff’s

plausible allegations that Defendant Thermo Fisher was so invoked and involved in the IFB

bidding and contract negotiation processes it should be treated a party to the Contract with

Defendant Microgenics, see Sections I.d-e, supra; Warnaco, Inc. v. VF Corp., 844 F. Supp. 940,

946 (S.D.N.Y. 1994) (noting that a parent corporation may be found to be a party to its

subsidiary’s agreement if the parent’s conduct manifests an intent to be bound); A.W. Fiur Co.,

71 A.D.2d at 373 (noting that a parent corporation may be found to be a party to its subsidiary’s

contract if the parent had a role in negotiating the agreement and intended for its subsidiary to be

a dummy for the parent).

       In light of the foregoing, the Court finds that Plaintiff’s allegations plausibly support

Defendant Thermo Fisher is a proper Defendant in the action.




9
  Although Plaintiff objects to the Court’s consideration of the content of these FDA records for
the limited purposes for which Defendants invoke them in connection with the argument that
Defendant Thermo Fisher should be dismissed from the action, insofar as the Court does not find
them controlling and declines to dismiss Defendant Thermo Fisher, it does not reach whether
Defendants permissibly rely on the FDA information. See ECF No. 47-4 at 5 n.3.
                                                 30
Case 1:19-cv-06558-VMS Document 64 Filed 03/22/21 Page 31 of 33 PageID #: 1324




   IV.       Defendants’ Rule 12(f) Motion To Strike Plaintiff’s Class Allegations

          Motions to strike are governed by Rule 12(f) which provides, in pertinent part, that a

court “may strike from a pleading . . . any redundant, immaterial, impertinent, or scandalous

matter” upon motion. Fed. R. Civ. P. 12(f). “Motions to strike are generally disfavored, and

should be granted only when there is a strong reason for doing so.” Mazzola v. Roomster Corp.,

849 F. Supp. 2d 395, 410 (S.D.N.Y. 2012) (citation & internal quotations omitted); see Reynold

v. Lifewatch, Inc., 136 F. Supp. 3d 503 (S.D.N.Y. 2015) (“Motions to strike under Rule 12(f) are

rarely successful.”); Belfiore v. Procter & Gamble Co., 94 F. Supp. 3d 440, 447 (E.D.N.Y. 2015)

(“Courts rarely grant motions to strike pursuant to [Rule] 12(f).”). “Moreover, a motion to strike

class allegations . . . is even more disfavored because it requires a reviewing court to

preemptively terminate the class aspects of . . . litigation, solely on the basis of what is alleged in

the complaint, and before plaintiffs are permitted to complete the discovery to which they would

otherwise be entitled on questions relevant to class certification.” Mazzola, 849 F. Supp. 2d at

410 (citations & internal quotations omitted); see Kronenberg v. Allstate Ins. Corp., No. 18 Civ.

6899 (NGG) (JO), 2020 WL 1234603, at *6 (E.D.N.Y. Mar. 13, 2020) (denying the defendants’

motion to strike the plaintiff’s class allegations, finding the defendants could not “demonstrate

from the face of the [c]omplaint that it would be impossible to certify the alleged class regardless

of facts [the p]laintiffs may be able to obtain during discovery”) (quoting Mayfield v. Asta

Funding, Inc., 95 F. Supp. 3d 685, 696 (S.D.N.Y. 2015). Accordingly, courts in the Second

Circuit “have frequently found that a determination of whether the Rule 23 requirements are met

is more properly deferred to the class certification stage, when a more complete factual record

can aid the [c]ourt in making this determination.” Mazzola, 849 F. Supp. 2d at 410 (collecting

cases).



                                                  31
Case 1:19-cv-06558-VMS Document 64 Filed 03/22/21 Page 32 of 33 PageID #: 1325




        Applying these standards, this Court declines to dismiss Plaintiff’s class allegations at

this juncture. Defendants argue that Plaintiff’s definition of her class as all inmates whose

disciplinary decisions were reversed by DOCCS is over-inclusive because some of those

inmates’ positive IPUA scans may have been accurate. See ECF No. 48-1 at 19-25. Although

this flags a dispute that the parties may need to litigate at the class certification stage, courts

faced with similar pleading-stage class standing arguments have found that this is not a basis for

denying class discovery. See Med. Soc’y of New York v. UnitedHealth Grp. Inc., No. 16 Civ.

5265 (JPO), 2018 WL 1773142, at *2 (S.D.N.Y. Apr. 12, 2018) (“[D]iscovery will shed light on

. . . the likely difficulty (or ease) of excluding individuals who lack standing to sue.”); Petrosino

v. Stearn’s Prod., Inc., No. 16 Civ. 7735 (NSR), 2018 WL 1614349, at *5 (S.D.N.Y. Mar. 30,

2018) (deferring consideration of class standing questions to the class certification stage and

collecting cases). Defendants also unavailingly argue that the Court should strike Plaintiff’s

class allegations because they will potentially require the Court to make individualized inquiries

into proximate causation, for example, if IPUA’s cross-reactivity problems principally affected

scans for one drug of abuse but not others. See ECF No. 48-1 at 19-25. Yet, if discovery

corroborates Plaintiff’s allegation that more general IPUA machine, product or service failures

caused false scan positives for putative class members, there is a possibility that common

questions of fact will emerge that predominate over individualized ones. See Fed. R. Civ. P.

23(b)(3); Haley v. Tchrs. Ins. & Annuity Ass’n of Am., 377 F. Supp. 3d 250, 273 (S.D.N.Y.

2019) (denying motion to strike class allegations cast as pleading challenge “separate” from

those raised during class certification stage, finding that “[s]uch arguments implicate typicality

and whether common questions predominate for the class, and thus rely upon the [Rule 23]

factors that would be analyzed and addressed . . . in the course of deciding a motion for class.”)



                                                   32
Case 1:19-cv-06558-VMS Document 64 Filed 03/22/21 Page 33 of 33 PageID #: 1326




(quoting Campbell v. Chadbourne & Park LLP, No. 16 Civ. 6832 (JPO), 2017 WL 2589389, at

*4 (S.D.N.Y. June 14, 2017); Farina v. Metro. Transp. Auth., 409 F. Supp. 3d 173, 220

(S.D.N.Y. 2019) (“Whether a plaintiff can satisfy the requirements of Rule 23 are more properly

decided on a class certification motion.”); Carrillo v. Wells Fargo Bank, N.A., No. 18 Civ. 3095

(SJF) (SIL), 2019 WL 3714801, at *12 (May 10, 2019), report & recommendation adopted, 2019

WL 3927369 (E.D.N.Y. Aug. 20, 2019) (“A plaintiff need not . . . prove [Rule 23(b)(3)] factors

prior to discovery.”); Med. Soc’y of N.Y., 2018 WL 1773142, at *2.

   V.      Conclusion

        For the foregoing reasons, the Court denies Defendants’ motions to dismiss pursuant to

Rule 12(b)(6) and motion to strike Plaintiff’s class allegations pursuant to Rule 12(f). See ECF

Nos. 47-48.

Dated: Brooklyn, New York
       March 22, 2021

                                                           Vera M. Scanlon
                                                            VERA M. SCANLON
                                                          United States Magistrate Judge




                                               33
